                 Case 1:19-cr-00911-WHP Document 22 Filed 03/27/20 Page 1 of 1
                                                 U.S. Department of Justice
        [Type text]
                                                              United States Attorney
                                                              Southern District of New York

                                                              The Silvio J. Mollo Building
                                                              One Saint Andrew’s Plaza
                                                              New York, New York 10007


                                                              March 27, 2020

        BY ECF
        The Honorable William H. Pauley,,,
        United States District Judge
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

           Re:     United States v. Jose Luis Colon-Cruz et al., 19 Cr. 911 (WHP)

        Dear Judge Pauley:

                 A status conference in the above-captioned case is currently scheduled for April 2, 2020.
        The parties have been engaged in advanced plea discussions and are hopeful these cases are near
        resolution. Given the current COVID-19 pandemic, the parties respectfully request that the April
        2 conference be adjourned by approximately thirty days. In light of ongoing plea discussions, and
        if it is amenable to the Court, the parties would prefer to set a briefing schedule at the next
        conference before the Court. The Government also requests, with the consent of defense counsel,
        that the Court exclude time through the next-scheduled conference under the Speedy Trial Act.
        Such an exclusion would be in the interests of justice as it would allow the parties time to continue
        discussions concerning pretrial dispositions of this matter. See 18 U.S.C. § 3161(h)(7)(A


                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney
Application granted. Conference adjourned
to May 7, 2020 at 2:00 p.m. Time excluded
in the interest of justice.               by: _____________________________
                                              Daniel G. Nessim
                                              Assistant United States Attorney
                                              (212) 637-2486




         March 31, 2020
